     Case: 1:19-cv-06766 Document #: 39 Filed: 06/17/20 Page 1 of 1 PageID #:131

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.3
                                 Eastern Division

Dona Martin
                                        Plaintiff,
v.                                                         Case No.: 1:19−cv−06766
                                                           Honorable John F. Kness
Mid−Central Carrier, Inc., et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, June 17, 2020:


        MINUTE entry before the Honorable John F. Kness: Before the Court is Plaintiff's
"Agreed Motion to Dismiss" [38] based upon the reported settlement agreement between
the parties. Consistent with Rule 41(a)(2) of the Federal Rules of Civil Procedure, the case
is dismissed. In accordance with the averments in the Agreed Motion, this dismissal is
with prejudice. Each party shall bear their own fees and costs. Civil case terminated.
Mailed notice(ef, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
